DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,835,753. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a medical system comprising a housing, a plurality of electrodes and a controller housed by the housing configured to generate and deliver pacing pulses and receive messages transmitted by conducted communication configured to receive a plurality of transmissions of a message and when more than one of the plurality of transmissions of the message are successfully received by the controller the controller is configured to treat the successfully received transmission of the same message as a single copy of the message, thereby ignoring the additional successfully received one or more copies of the same message
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koop et al. (US 2018/0178022).
The applied reference has a common assignee, i.e. Cardiac Pacemakers, and a common invention, i.e., Brenden Koop, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Koop et al. discloses;

1. A medical system (e.g., element 10) comprising: a first implantable medical device (IMD) configured to implanted in a patient’s body; a second implantable medical device (IMD) configured to be implanted in a patient’s body (e.g., elements 12-18/30/70); wherein the first IMD comprises: a housing (e.g., element 32); a plurality of electrodes (e.g., elements 34 & 36); a controller (e.g., element 38/76) housed by the housing of the first IMD and operably coupled to the plurality of electrodes of the first IMD, the controller of the first IMD is configured to sense cardiac electrical activity via two or more of the plurality of electrodes of the first IMD; the controller of the first IMD configured to analyze the sensed cardiac electrical activity (e.g., via the disclosed sensor input 82) and to make a determination as to whether to transmit a message for use by the second IMD (e.g., via the disclosed communication module 42/102); and wherein, when the controller of the first IMD makes the determination to transmit the message for use by the second IMD, the controller is configured to transmit a plurality of transmissions of the message by conducted communication, resulting in transmission of at least one redundant transmission of the message; wherein the second IMD comprises: a housing; a plurality of electrodes; a controller housed by the housing of the second IMD and operably coupled to the plurality of electrodes of the second IMD, the controller of the second IMD is configured to: generate and deliver pacing pulses via a pair of the plurality of electrodes of the second IMD; receive messages transmitted by conducted communication via a pair of the plurality of electrodes of the second IMD; and receive at least one of the plurality of transmissions of the message transmitted by the first IMD (e.g., via the disclosed controller being configured to select a communication path and/or mode based on a plurality of communication paths and/or modes), and when more than one of the plurality of transmissions of the message are successfully received by the controller of the second IMD, the controller of the second IMD is configured to treat the more than one successfully received transmission of the message as a single copy of the message, thereby ignoring additional successfully received redundant transmissions of the message {e.g., [0046], [0049]-[0051], [0062]-[0067], [0092], [0098]-[0101] & (Figs 3, 5 & 9)}.

2. The medical system of claim 1, wherein the controller of the first IMD is configured to add a tracking number to each of the plurality of transmissions of the message (e.g., via the disclosed communication module being able to communicate information such as data, instructions, markers, etc. [0073]-[0074]).

3. The medical system of claim 1, wherein the first IMD is incapable of receiving a conducted communication message from the second IMD [e.g., 0092].

4, The medical system of claim 1, wherein each of the plurality of transmissions of the message comprise a command to the second IMD to deliver one or more pacing pulses, and the controller of the first IMD is configured to monitor cardiac electrical activity for an indication that the second IMD delivered the one or more pacing pulses [e.g., 0092].

5. The medical system of claim 1, wherein after the controller makes a determination to provide the message to the second IMD, the controller is configured to transmit the plurality of transmissions of the message within a communication time period, wherein the communication time period has a time duration sufficiently long to allow the second IMD to change orientations relative to the first IMD as a result of the patient’s heart beating to result in a substantially different received signal strength at the second IMD (e.g., [0065]-[0068] & [0091]-[0092]).

6. The medical system of claim 1, wherein the first IMD comprises an implantable cardioverter defibrillator (ICD) [e.g., 0053].

7. The medical system of claim 6, wherein the second IMD comprises a leadless cardiac pacemaker (LCP) [e.g., 0053].

8. The medical system of claim 7, wherein the message transmitted by the first IMD includes an instruction that directs the controller of the second IMD to deliver pacing pulses in accordance with an Anti-Tachycardia-Pacing (ATP) therapy [e.g., 0073].

9. The medical system of claim 8, wherein the controller of the first IMD make the determination to transmit the message for use by the second IMD when the controller of the first IMD determines that the sense cardiac electrical activity indicates a cardiac arrythmia (e.g., [0066]-[0067] & [0075]-[0079]).

10. A medical system for sensing and regulating cardiac activity of a patient, the medical system comprising: an implantable cardioverter defibrillator ICD) configured to sense electrical cardiac activity of a patient’s heart; a leadless cardiac pacemaker (LCP) configured to be disposable within a chamber of the patient’s heart; wherein the ICD comprises: a housing; a plurality of electrodes; an ICD controller housed by the housing of the ICD and operably coupled to the plurality of electrodes of the ICD, the SICD controller configured to sense cardiac electrical activity via two or more of the plurality of electrodes of the ICD; the ICD controller further configured to analyze the sensed cardiac electrical activity and to make a determination as to whether to instruct the LCP to provide a therapy to the patient’s heart; wherein, when the ICD controller makes a determination to instruct the LCP to provide the therapy to the patient’s heart, the ICD controller is configured to transmit a plurality of transmissions of an instruction resulting in transmission of at least one redundant transmission of the instruction; wherein the LCP comprises: a housing; a plurality of electrodes exposed external to the housing of the LCP; an LCP controller housed by the housing of the LCP and operably coupled to the plurality of electrodes of the LCP, the LCP controller configured to: generate and deliver pacing pulses via two or more of the plurality of electrodes of the LCP; receive cardiac signals via two or more of the plurality of electrodes of the LCP; and wherein the LCP controller is further configured to receive at least one of the plurality of transmissions of the instruction transmitted by the ICD via two or more of the plurality of electrodes of the LCP, and when more than one of the plurality of transmissions of the instruction are successfully received by the LCP controller, the LCP controller is configured to treat the more than one transmissions of the instruction as a single copy of the instruction, thereby ignoring additional successfully received redundant transmissions of the instruction and only executing the single copy of the instruction and not each of the plurality of transmissions of the instruction {e.g., [0046], [0049]-[0051], [0062]-[0067], [0092], [0098]-[0101] & (Figs 3, 5 & 9)}.

11. The medical system of claim 10, wherein the ICD controller is configured to add a tracking number to each of the plurality of transmissions of the instruction [0073]-[0074]).


12. The medical system of claim 10, wherein the ICD is incapable of receiving a conducted communication message from the LCP (e.g., [0091]-[0093]).

13. The medical system of claim 10, wherein each of the plurality of transmissions of the instruction comprise an instruction to the LCP controller to deliver one or more pacing pulses via two or more of the plurality of electrodes of the LCP (e.g., [0073]-[0075]).

14. The medical system of claim 13, wherein the ICD controller is configured to monitor cardiac electrical activity for an indication that the LCP delivered the one or more pacing pulses (e.g., [0066]-[0067] & [0075]-[0079]).

15. The medical system of claim 10, wherein each of the plurality of transmissions of the instruction comprise an instruction to the LCP controller to deliver one or more pacing pulses via two or more of the plurality of electrodes of the LCP in accordance with an Anti- Tachycardia-Pacing (ATP) therapy [e.g., 0073].

16. The medical system of claim 15, wherein the ICD controller makes the determination to instruct the LCP to provide the therapy to the patient’s heart when the ICD controller determines that the sense cardiac electrical activity indicates a cardiac arrythmia (e.g., [0066]-[0067] & [0075]-[0079]).

17. The medical system of claim 10, wherein after the ICD controller makes a determination to instruct the LCP to provide the therapy to the patient’s heart, the ICD controller is configured to transmit the plurality of transmissions of the instruction within a communication time period, wherein the communication time period has a time duration sufficiently long to allow the LCP to change orientations relative to the ICD as a result of the patient’s heart beating to result in a substantially different received signal strength at the LCP (e.g., [0065]-[0068] & [0091]-[0092]).

18. A method comprising: receiving a signal indicative of cardiac activity at a first IMD; analyzing the signal to determine whether to transmit an instruction; when it is determined to transmit the instruction, transmitting a plurality of transmissions of the instruction by the first IMD, resulting in transmission of at least one redundant transmission of the instruction; receiving by a second IMD at least one of the plurality of transmissions of the instruction transmitted by the first IMD, and when more than one of the plurality of transmissions of the instruction are successfully received by the second IMD, treating the more than one successfully received transmission of the instruction as a single copy of the instruction, thereby ignoring additional successfully received redundant transmissions of the instruction; and executing the received instruction by the second IMD {e.g., [0046], [0049]-[0051], [0062]-[0067], [0092], [0098]-[0101] & (Figs 3, 5 & 9)}.

19. The method of claim 18, wherein the first IMD comprises an implantable cardioverter defibrillator (ICD) and the second IMD comprises a leadless cardiac pacemaker (LCP) (e.g., [0073]-[0074]).

20. The method of claim 19, wherein the instruction transmitted by the first IMD includes an instruction that directs the second IMD to deliver pacing pulses in accordance with an Anti-Tachycardia-Pacing (ATP) therapy [e.g., 0073].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792